UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-07470 EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: KATHY KRESCH INGBER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 Item 1. Schedule of Investments Investment Portfolios (UNAUDITED) | 01.31.2013 EAGLE INTERNATIONAL EQUITY FUND Common stocks—96.3% Shares Value Australia—0.3% Telstra Corp. Ltd. Austria—0.2% Erste Group Bank AG* Belgium—0.7% Anheuser-Busch InBev N.V. KBC Groep N.V. Brazil—1.1% Banco Bradesco S.A., Sponsored ADR Banco Santander Brasil S.A., Sponsored ADR Grupo BTG Pactual † Itau Unibanco Holding S.A., Sponsored ADR Britain—15.7% AMEC PLC ARM Holdings PLC Barclays PLC BHP Billiton PLC BT Group PLC Compass Group PLC Diageo PLC GlaxoSmithKline PLC HSBC Holdings PLC Lloyds Banking Group PLC* Rio Tinto PLC Rolls-Royce Holdings PLC Royal Bank of Scotland Group PLC* SABMiller PLC Standard Chartered PLC Vodafone Group PLC Whitbread PLC WPP PLC Canada—0.9% BCE, Inc. Cenovus Energy, Inc. Rogers Communications, Inc., Class B Suncor Energy, Inc. China—1.8% Bank of China Ltd., Class H China Construction Bank Corp., Class H Dongfeng Motor Group Co. Ltd., Class H Industrial & Commercial Bank of China Ltd., Class H Tencent Holdings Ltd. Czech—0.4% Komercni Banka AS Denmark—0.8% Novo Nordisk AS, Class B France—13.4% Air Liquide S.A. AXA S.A. BNP Paribas Christian Dior S.A. Cie Generale d'Optique Essilor International S.A. Credit Agricole S.A.* Danone European Aeronautic Defence and Space Co. N.V. Eutelsat Communications Iliad S.A. L'Oreal S.A. LVMH Moet Hennessy Louis Vuitton S.A. Pernod-Ricard S.A. PPR Publicis Groupe S.A. Remy Cointreau S.A. Safran S.A. Sanofi Schneider Electric S.A. Societe Generale S.A.* Technip S.A. Germany—9.9% Adidas AG Allianz SE BASF SE Bayer AG Bayerische Motoren Werke AG Brenntag AG Commerzbank AG* Continental AG Daimler AG Deutsche Post AG Fraport AG Fresenius Medical Care AG & Co. KGaA Fresenius SE & Co. KGaA HeidelbergCement AG Kabel Deutschland Holding AG Linde AG SAP AG ThyssenKrupp AG* Greece—0.1% Coca Cola Hellenic Bottling Co. S.A.* Hong Kong—1.0% Brilliance China Automotive Holdings Ltd.* Cheung Kong Holdings Ltd. China Mobile Ltd. Hang Lung Properties Ltd. India—0.2% HDFC Bank Ltd., Sponsored ADR Ireland—0.3% Experian PLC Italy—4.1% Eni SpA Intesa Sanpaolo SpA UniCredit SpA* Unione di Banche Italiane SCPA Japan—16.5% Astellas Pharma, Inc. Chubu Electric Power Co., Inc. Daikin Industries Ltd. Denso Corp. Honda Motor Co. Ltd. Isuzu Motors Ltd. ITOCHU Corp. Japan Tobacco, Inc. KDDI Corp. Komatsu Ltd. Mitsubishi UFJ Financial Group, Inc. Nitto Denko Corp. Seven & i Holdings Co. Ltd. SMC Corp. Sony Corp. Sumitomo Mitsui Financial Group, Inc. Suzuki Motor Corp. Takeda Pharmaceutical Co. Ltd. The Bridgestone Corp. The Kansai Electric Power Co., Inc. Tokyo Electric Power Co., Inc.* Toyota Motor Corp. Unicharm Corp. Yahoo Japan Corp. Luxembourg—0.1% L'Occitane International S.A. Macau—0.6% Sands China Ltd. Wynn Macau Ltd.* Mexico—0.2% Grupo Financiero Banorte, SAB de CV, Class O Netherlands—4.1% Akzo Nobel N.V. ASML Holding N.V. ING Groep N.V., CVA* Koninklijke DSM N.V. Koninklijke Philips Electronics N.V. Reed Elsevier N.V. Unilever N.V., CVA Ziggo N.V. Norway—0.5% DnB ASA Seadrill Ltd. Telenor ASA Portugal—0.3% EDP - Energias de Portugal S.A. Russian Federation—1.8% Sberbank of Russia South Korea—0.8% Samsung Electronics Co. Ltd. Spain—0.7% Iberdrola S.A. Inditex S.A. Mediaset Espana Comunicacion S.A. Sweden—1.5% Atlas Copco AB, Class A Nordea Bank AB Sandvik AB Svenska Cellulosa AB, Class B Swedbank AB, Class A Adecco S.A.* Cie Financiere Richemont S.A. Credit Suisse Group AG* Flughafen Zuerich AG 82 Holcim Ltd.* Nestle S.A. Novartis AG Roche Holding AG Swiss Re AG* Syngenta AG The Swatch Group AG Transocean Ltd. UBS AG Xstrata PLC Zurich Insurance Group AG* Taiwan—1.2% Taiwan Semiconductor Manufacturing Co. Ltd. Turkey—0.9% Akbank TAS Turkiye Garanti Bankasi AS Turkiye Is Bankasi, Class C Yapi ve Kredi Bankasi AS* United Arab Emirates—0.2% Dragon Oil PLC Total common stocks (cost $22,714,005) Preferred stocks—2.5% Germany—2.3% Henkel AG & Co. KGaA Porsche Automobil Holding SE Volkswagen AG South Korea—0.2% Samsung Electronics Co. Ltd. 77 Total preferred stocks (cost $462,297) Holding companies—0.2% Hong Kong—0.2% Hutchison Whampoa Ltd. Total Holding companies (cost $56,428) Total investment portfolio (cost $23,232,730) 99.0% Other assets in excess of liabilities 1.0% Total net assets 100.0% * † Non-income producing security Brazilian Units: each of which represents one common share and two Series A preferred shares of Banco BTG Pactual, and one Class A voting common share and two Class B non-voting common shares of BTG Pactual Participations in the form of Brazilian Depository Receipts ("BDRs"). ADR—American depository receipt Sector allocation Sector Percent of net assets Financial 27.3% Consumer, non-cyclical 23.7% Consumer, cyclical 17.1% Industrial 8.7% Basic materials 7.6% Communications 7.2% Technology 4.3% Energy 2.1% Utilities 0.8% Diversified 0.2% Forward foreign currency contracts outstanding Contract to deliver Counterparty In exchange for Delivery date Unrealized appreciation (depreciation) JPY Deutsche Bank AG USD 03/21/13 MXN Credit Suisse First Boston USD 03/20/13 MXN Credit Suisse First Boston USD 03/20/13 USD Deutsche Bank AG JPY 03/21/13 USD Credit Suisse First Boston MXN 03/20/13 USD Credit Suisse First Boston CHF 03/20/13 USD Deutsche Bank AG JPY 03/21/13 USD Deutsche Bank AG JPY 03/21/13 USD Credit Suisse First Boston CHF 03/20/13 Net unrealized appreciation CHF—Swiss Franc EUR— Euro JPY—Japanese Yen MXN—Mexico Nuevo Peso USD—United States Dollar Industry allocation Industry Value Percent of net assets Banks 23.1% Pharmaceuticals 11.0% Auto manufacturers 8.8% Chemicals 4.6% Telecommunications 4.2% Beverages 4.1% Food 3.9% Insurance 3.8% Retail 3.7% Semiconductors 3.2% Aerospace/defense 2.5% Mining 2.1% Cosmetics/personal care 2.0% Building materials 2.0% Oil & gas 1.8% Advertising 1.4% Auto parts & equipment 1.4% Machinery-construction & mining 1.3% Apparel 1.2% Software 1.1% Engineering & construction 1.1% Internet 0.9% Healthcare products 0.8% Lodging 0.8% Electric 0.8% Media 0.7% Hand/machine tools 0.7% Healthcare services 0.6% Forest products & paper 0.6% Commercial services 0.6% Transportation 0.5% Food service 0.5% Home furnishings 0.4% Agriculture 0.4% Electrical components & equipment 0.3% Real estate 0.3% Oil & gas services 0.3% Distribution/wholesale 0.3% Iron/steel 0.3% Electronics 0.3% Household products/wares 0.3% Holding companies-diversified 0.2% Diversified financial services 0.1% Total investment portfolio 99.0% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2013 EAGLE INVESTMENT GRADE BOND FUND Corporate bonds—36.8% Principal amount (in thousands) Value Auto manufacturers—0.8% Daimler Finance North America LLC, 144A, FRN, 1.51%,09/13/13 Banks—2.9% National Bank of Canada, 1.50%,06/26/15 The Goldman Sachs Group, Inc., 6.25%,09/01/17 US Bancorp, 2.95%,07/15/22 Beverages—1.5% The Coca-Cola Co., FRN, 0.26%,03/14/14 Biotechnology—1.1% Gilead Sciences, Inc., 4.50%,04/01/21 Commercial services—0.8% The Western Union Co., 2.38%,12/10/15 Diversified financial services—4.6% AON Corp., 3.50%,09/30/15 CME Group, Inc., 3.00%,09/15/22 General Electric Capital Corp., 1.00%,12/11/15 General Electric Capital Corp., 6.00%,08/07/19 Electric—2.3% Georgia Power Co., FRN, 0.63%,03/15/13 NextEra Energy Capital Holdings, Inc., 2.55%,11/15/13 Food—1.5% General Mills, Inc., FRN, 0.66%,05/16/14 Forest products & paper—0.8% Plum Creek Timberlands LP, 4.70%,03/15/21 Gas—1.1% Sempra Energy, 9.80%,02/15/19 Healthcare services—3.4% Cigna Corp., 4.00%,02/15/22 Laboratory Corp. of America Holdings, 2.20%,08/23/17 WellPoint, Inc., 2.38%,02/15/17 Housewares—0.8% Newell Rubbermaid, Inc., 2.00%,06/15/15 Insurance—1.0% American International Group, Inc., 8.25%,08/15/18 Leisure time—0.4% Carnival Corp., 1.88%,12/15/17 Media—1.1% CBS Corp., 1.95%,07/01/17 Discovery Communications LLC, 3.30%,05/15/22 Mining—2.4% Freeport-McMoRan Copper & Gold, Inc., 2.15%,03/01/17 Newmont Mining Corp., 5.13%,10/01/19 Rio Tinto Finance USA PLC, 1.63%,08/21/17 Oil & gas—3.4% BP Capital Markets PLC, FRN, 0.91%,03/11/14 Shell International Finance BV, 2.38%,08/21/22 Total Capital Canada Ltd., FRN, 0.68%,01/17/14 Pharmaceuticals—3.8% AbbVie, Inc., 144A, 1.75%,11/06/17 McKesson Corp., 0.95%,12/04/15 Teva Pharmaceutical Finance III BV, FRN, 0.81%,03/21/14 Zoetis, Inc., 144A, 1.88%,02/01/18 Real estate investment trusts (REITs)—0.7% Essex Portfolio LP, 144A, 3.63%,08/15/22 Software—2.4% Fiserv, Inc., 3.13%,10/01/15 The Dun & Bradstreet Corp., 3.25%,12/01/17 Total corporate bonds (cost $47,499,714) Mortgage- and Asset-backed securities—38.0% Asset-Backed Securities—10.0% American Credit Acceptance Receivables Trust, Series 2012-3, Class A, 1.64%,11/15/16 (a)(b) AmeriCredit Automobile Receivables Trust, Series 2011-2, Class D, 4.00%,05/08/17 AmeriCredit Automobile Receivables Trust, Series 2011-5, Class A3, 1.55%,07/08/16 AmeriCredit Automobile Receivables Trust, Series 2012-5, Class D, 2.35%,12/10/18 Ford Credit Auto Owner Trust, Series 2012-C, Class D, 2.43%,01/15/19 Ford Credit Auto Owner Trust, Series 2012-D, Class D, 1.97%,05/15/19 Ford Credit Floorplan Master Owner Trust, Series 2012-1, Class C, FRN, 1.71%,01/15/16 Santander Drive Auto Receivables Trust, Series 2012-1, Class C, 3.78%,11/15/17 Santander Drive Auto Receivables Trust, Series 2012-2, Class C, 3.20%,02/15/18 Tidewater Auto Receivables Trust, Series 2012-AA, Class A3, 1.99%, 04/15/19(a)(c) Commercial mortgage-backed obligations—2.2% Credit Suisse First Boston Mortgage Securities Corp., Series 2005-C5, Class A3, 5.10%,08/15/38 69 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2003-PM1A, Class A4, 5.33%,08/12/40 LB-UBS Commercial Mortgage Trust, Series 2004-C6, Class A6, 5.02%,08/15/29 Morgan Stanley Capital I Trust, Series 2003-T11, Class A4, 5.15%,06/13/41 Covered bonds—2.4% Bank of Montreal, 144A, 2.63%,01/25/16 Bank of Nova Scotia, 144A, 2.15%,08/03/16 The Toronto-Dominion Bank, 144A, 2.20%,07/29/15 Federal agency mortgage-backed obligations—23.4% Fannie Mae Pool, Series 1212, Class MA, 2.50%,10/01/22 Fannie Mae, REMIC, Series 2007-11, Class AB, 5.69%,01/25/32 60 Fannie Mae, REMIC, Series 2007-118, Class AB, 5.00%,04/25/35 Fannie Mae, REMIC, Series 2012-113, Class PB, 2.00%,10/25/40 Fannie Mae, REMIC, Series 2012-93, Class TY, 2.00%,06/25/42 Fannie Mae, REMIC, Series 2012-96, Class PD, 2.00%,07/25/41 Freddie Mac, REMIC, Series 2628, Class AB, 4.50%,06/15/18 Freddie Mac, REMIC, Series 2885, Class LC, 4.50%,04/15/34 Freddie Mac, REMIC, Series 3456, Class CG, 5.00%,01/15/35 Freddie Mac, REMIC, Series 4045, Class PA, 2.00%,12/15/41 Freddie Mac, REMIC, Series 4068, Class MB, 2.00%,02/15/42 Freddie Mac, REMIC, Series 4097, Class BG, 2.00%,12/15/41 Freddie Mac, REMIC, Series 4097, Class EG, 2.00%,11/15/40 Freddie Mac, REMIC, Series 4098, Class HA, 2.00%,05/15/41 Freddie Mac, REMIC, Series 4105, Class KB, 2.25%,08/15/41 Ginnie Mae, REMIC, Series 2004-86, Class PK, 4.00%,09/20/34 Total asset-backed securities and mortgage-backed obligations (cost $49,827,834) U.S. Treasuries—17.6% U.S. Treasury Note, 2.00%,04/30/16 U.S. Treasury Note, 1.00%,09/30/16 U.S. Treasury Note, 2.38%,07/31/17 U.S. Treasury Note, 0.63%,08/31/17 U.S. Treasury Note, 1.75%,10/31/18 U.S. Treasury Note, 1.63%,11/15/22 Total U.S. Treasuries (cost $22,789,056) U.S. Government agency securities—4.2% Private Export Funding Corp., 2.25%,12/15/17 Tennessee Valley Authority, 5.50%,07/18/17 Total U.S. Government agency securities (cost $5,214,717) Supranational banks—0.8% International Bank for Reconstruction & Development, 2.38%,05/26/15 Total supranational banks (cost $996,420) Total investment portfolio (cost $126,327,741) 97.4% Other assets in excess of liabilities2.6% Total net assets 100.0% (a)—Restricted security deemed to be illiquid for purposes of compliance limitations on holdings of illiquid securities. Securities were purchased under Rule 144A of the 1933 Act or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. At January 31, 2013 the securities aggregated $1,938,254 or 1.5% of the net assets of the Fund. (b)—Security purchased on November 27, 2012, at a cost of $999,963 which was 0.7% of net assets at time of purchase. At January 31, 2013, this security represented 0.7% of the net assets of the Fund. (c)—Security purchased on November 19, 2012, at a cost of $999,965 which was 0.7% of net assets at time of purchase. At January 31, 2013, this security represented 0.8% of the net assets of the Fund. 144A—144A securities are issued pursuant to Rule 144A of the Securities Act of 1933. Most of these are deemed to be liquid for purposes of compliance limitations on holdings of illiquid securities and all may be resold as transactions exempt from registration to qualified institutional buyers. At January 31, 2013, these securities aggregated $8,133,733 or 6.2% of the net assets of the Fund. FRN—Floating rate notes reset their interest rates on a semiannual or quarterly basis. Rate shown was as of January 31, 2013. REMIC—Real estate mortgage investment conduit Standard & Poor's bond ratings Bond rating Percent of net assets AAA 3.8% AA 52.8% A 19.3% BBB 18.3% Not rated 3.2% Moody's bond ratings Bond rating Percent of net assets Aaa 50.9% Aa 10.8% A 10.1% Bbb 20.8% Not rated 4.8% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2013 EAGLE MID CAP GROWTH FUND Common stocks—98.0% Shares Value Aerospace/defense—1.4% B/E Aerospace, Inc.* Triumph Group, Inc. Airlines—0.8% Delta Air Lines, Inc.* Apparel—1.6% Michael Kors Holdings Ltd.* Beverages—2.2% Monster Beverage Corp.* Biotechnology—2.7% ARIAD Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* Building materials—3.0% Eagle Materials, Inc. Fortune Brands Home & Security, Inc.* Chemicals—4.8% CF Industries Holdings, Inc. Huntsman Corp. Westlake Chemical Corp. Commercial services—1.8% Gartner, Inc.* Sotheby's Computers—4.9% Fortinet, Inc.* Fusion-io, Inc.* IHS, Inc., Class A* Riverbed Technology, Inc.* Distribution/wholesale—2.4% Fastenal Co. Fossil, Inc.* Diversified financial services—5.4% Ameriprise Financial, Inc. TD AMERITRADE Holding Corp. The Charles Schwab Corp. Electronics—0.5% Amphenol Corp., Class A Engineering & construction—1.7% Chicago Bridge & Iron Co. N.V. Entertainment—1.3% Bally Technologies, Inc.* Environmental control—1.6% Waste Connections, Inc. Food—0.8% The Fresh Market, Inc.* Hand/machine tools—1.1% Stanley Black & Decker, Inc. Healthcare products—3.9% Edwards Lifesciences Corp.* Sirona Dental Systems, Inc.* The Cooper Companies, Inc. Healthcare services—1.2% Universal Health Services, Inc., Class B Home builders—1.7% PulteGroup, Inc.* Home furnishings—1.9% Harman International Industries, Inc. Household products/wares—1.8% Church & Dwight Co., Inc. Insurance—1.1% Arch Capital Group Ltd.* Internet—0.7% TIBCO Software, Inc.* Leisure time—1.9% Royal Caribbean Cruises Ltd. Lodging—2.8% Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. Machinery-construction & mining—1.4% Terex Corp.* Machinery-diversified—1.0% Flowserve Corp. Media—2.8% Sirius XM Radio, Inc. Miscellaneous manufacturer—3.7% Colfax Corp.* Hexcel Corp.* Pentair Ltd. Oil & gas—5.7% Cabot Oil & Gas Corp. Cobalt International Energy, Inc.* Concho Resources, Inc.* Oasis Petroleum, Inc.* Rowan Companies PLC, Class A* Oil & gas services—1.8% Cameron International Corp.* Pharmaceuticals—7.3% AmerisourceBergen Corp. BioMarin Pharmaceutical, Inc.* Catamaran Corp.* Herbalife Ltd. Mead Johnson Nutrition Co. Mylan, Inc.* Real estate investment trusts (REITs)—2.0% MFA Financial, Inc. Retail—4.9% DSW, Inc., Class A HSN, Inc. Sally Beauty Holdings, Inc.* Semiconductors—2.3% Linear Technology Corp. Microchip Technology, Inc. Teradyne, Inc.* Software—4.6% ANSYS, Inc.* Autodesk, Inc.* Concur Technologies, Inc.* Electronic Arts, Inc.* Telecommunications—4.4% IPG Photonics Corp. SBA Communications Corp., Class A* Transportation—1.1% Expeditors International of Washington, Inc. Total common stocks (cost $362,321,375) Total investment portfolio (cost $362,321,375) 98.0% Other assets in excess of liabilities 2.0% Net assets 100.0% * Non-income producing security Sector allocation Sector Percent of net assets Consumer, non-cyclical 21.7% Consumer, cyclical 19.3% Industrial 16.5% Technology 11.8% Financial 8.5% Communications 7.9% Energy 7.5% Basic materials 4.8% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2013 EAGLE MID CAP STOCK FUND Common stocks—94.9% Shares Value Aerospace/defense—1.0% B/E Aerospace, Inc.* Apparel—0.8% Hanesbrands, Inc.* Auto parts & equipment—0.7% Dana Holding Corp. Banks—3.4% City National Corp. East West Bancorp, Inc. Signature Bank* Zions Bancorporation Biotechnology—1.9% Bio-Rad Laboratories, Inc., Class A* Life Technologies Corp.* Myriad Genetics, Inc.* Chemicals—3.9% Airgas, Inc. Ecolab, Inc. Rockwood Holdings, Inc. Sigma-Aldrich Corp. Commercial services—2.5% HMS Holdings Corp.* Morningstar, Inc. Quanta Services, Inc.* Computers—3.0% IHS, Inc., Class A* Jack Henry & Associates, Inc. MICROS Systems, Inc.* Riverbed Technology, Inc.* Distribution/wholesale—1.3% LKQ Corp.* Diversified financial services—2.7% Affiliated Managers Group, Inc.* IntercontinentalExchange, Inc.* Invesco Ltd. Electric—1.1% ITC Holdings Corp. Electrical components & equipment—2.0% AMETEK, Inc. Energizer Holdings, Inc. Electronics—2.7% FLIR Systems, Inc. Mettler-Toledo International, Inc.* Trimble Navigation Ltd.* Engineering & construction—1.0% Jacobs Engineering Group, Inc.* Entertainment—0.7% Dolby Laboratories, Inc., Class A Environmental control—1.4% Stericycle, Inc.* Waste Connections, Inc. Food—2.0% Flowers Foods, Inc. The Hain Celestial Group Inc.* Hand/machine tools—0.8% Regal-Beloit Corp. Healthcare products—6.0% DENTSPLY International, Inc. Hologic, Inc.* IDEXX Laboratories, Inc.* Masimo Corp. ResMed, Inc. Techne Corp. Varian Medical Systems, Inc.* Healthcare services—1.0% MEDNAX, Inc.* Household products/wares—2.1% Church & Dwight Co., Inc. Jarden Corp.* Insurance—3.8% Endurance Specialty Holdings Ltd. Everest Re Group Ltd. HCC Insurance Holdings, Inc. ProAssurance Corp. Internet—0.8% F5 Networks, Inc.* Iron/steel—1.2% Steel Dynamics, Inc. Leisure time—0.9% Polaris Industries, Inc. Lodging—0.9% Wyndham Worldwide Corp. Machinery-construction & mining—0.8% Joy Global, Inc. Machinery-diversified—4.7% Flowserve Corp. Gardner Denver, Inc. IDEX Corp. Roper Industries, Inc. Wabtec Corp. Media—0.0% Liberty Media Corp.* 1 Starz - Liberty Capital* 1 16 Miscellaneous manufacturer—1.9% AptarGroup, Inc. Donaldson Co., Inc. Oil & gas—3.5% Energy XXI Bermuda Ltd. Noble Corp. Plains Exploration & Production Co.* SM Energy Co. Oil & gas services—4.4% Core Laboratories N.V. Dril-Quip, Inc.* Helix Energy Solutions Group, Inc.* Oil States International, Inc.* Superior Energy Services, Inc.* Pharmaceuticals—2.5% Catamaran Corp.* Endo Health Solutions, Inc.* Shire PLC, Sponsored ADR Real estate investment trusts (REITs)—1.8% Alexandria Real Estate Equities, Inc. Digital Realty Trust, Inc. Home Properties, Inc. Retail—9.8% Ascena Retail Group, Inc.* Copart, Inc.* Darden Restaurants, Inc. Dick's Sporting Goods, Inc. Dollar Tree, Inc.* Dunkin' Brands Group, Inc. MSC Industrial Direct Co., Inc., Class A Panera Bread Co., Class A* PVH Corp. Tractor Supply Co. Savings & loans—0.6% New York Community Bancorp, Inc. Semiconductors—2.5% Altera Corp. Microchip Technology, Inc. Semtech Corp.* Software—5.8% ANSYS, Inc.* Informatica Corp.* Nuance Communications, Inc.* Open Text Corp.* Qlik Technologies, Inc.* SolarWinds, Inc.* Telecommunications—4.2% NeuStar, Inc., Class A* NICE Systems Ltd., Sponsored ADR* Plantronics, Inc. tw telecom inc.* Textiles—0.5% Cintas Corp. Transportation—2.3% Expeditors International of Washington, Inc. Genesee & Wyoming, Inc., Class A* J.B. Hunt Transport Services, Inc. Total common stocks (cost $434,611,747) Total investment portfolio (cost $434,611,747) 94.9% Other assets in excess of liabilities 5.1% Net assets 100.0% * Non-income producing security ADR—American depository receipt Sector allocation Sector Percent of net assets Industrial 18.6% Consumer, non-cyclical 18.0% Consumer, cyclical 15.6% Financial 12.3% Technology 11.3% Energy 7.9% Basic materials 5.1% Communications 5.0% Utilities 1.1% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2013 EAGLE SMALL CAP GROWTH FUND Common stocks—99.2% Shares Value Aerospace/defense—2.0% Triumph Group, Inc. Airlines—1.2% JetBlue Airways Corp.* US Airways Group, Inc.* Apparel—1.4% Steven Madden Ltd.* Auto parts & equipment—1.1% WABCO Holdings, Inc.* Banks—0.5% UMB Financial Corp. Biotechnology—5.4% Acorda Therapeutics, Inc.* ARIAD Pharmaceuticals, Inc.* Cubist Pharmaceuticals, Inc.* Seattle Genetics, Inc.* United Therapeutics Corp.* Building materials—4.1% Louisiana-Pacific Corp.* Texas Industries, Inc.* USG Corp.* Chemicals—4.4% Chemtura Corp.* Huntsman Corp. Intrepid Potash, Inc. Kraton Performance Polymers, Inc.* Quaker Chemical Corp. Commercial services—4.3% LifeLock, Inc.* Monster Worldwide, Inc.* Parexel International Corp.* Sotheby's Team Health Holdings, Inc.* Computers—3.9% Fortinet, Inc.* Fusion-io, Inc.* Riverbed Technology, Inc.* Distribution/wholesale—0.8% MWI Veterinary Supply, Inc.* Diversified financial services—0.7% Stifel Financial Corp.* Electronics—1.4% Coherent, Inc. Entertainment—3.0% Bally Technologies, Inc.* Pinnacle Entertainment, Inc.* SHFL entertainment, Inc.* Environmental control—1.7% Waste Connections, Inc. Food—2.5% The Fresh Market, Inc.* United Natural Foods, Inc.* Hand/machine tools—1.2% Regal-Beloit Corp. Healthcare products—3.6% Align Technology, Inc.* Sirona Dental Systems, Inc.* Thoratec Corp.* Healthcare services—0.7% WellCare Health Plans, Inc.* Home builders—1.6% The Ryland Group, Inc. TRI Pointe Homes, Inc.* Home furnishings—0.4% Universal Electronics, Inc.* Household products/wares—0.6% Tumi Holdings, Inc.* Insurance—1.2% Enstar Group Ltd.* ProAssurance Corp. Internet—3.5% BroadSoft, Inc.* Liquidity Services, Inc.* Sapient Corp.* TIBCO Software, Inc.* Web.com Group, Inc.* Zillow, Inc., Class A* Machinery-construction & mining—1.4% Terex Corp.* Machinery-diversified—1.4% Chart Industries, Inc.* Cognex Corp. Metal fabricate/hardware—0.9% Northwest Pipe Co.* RTI International Metals, Inc.* Miscellaneous manufacturer—2.9% Colfax Corp.* Hexcel Corp.* Oil & gas—3.7% Atwood Oceanics, Inc.* Gulfport Energy Corp.* Oasis Petroleum, Inc.* Pacific Drilling S.A.* Oil & gas services—4.0% Geospace Technologies Corp.* Lufkin Industries, Inc. Thermon Group Holdings, Inc.* Pharmaceuticals—4.8% BioMarin Pharmaceutical, Inc.* Catamaran Corp.* Onyx Pharmaceuticals, Inc.* Salix Pharmaceuticals Ltd.* ViroPharma, Inc.* Real estate investment trusts (REITs)—4.7% Glimcher Realty Trust Tanger Factory Outlet Centers The Geo Group, Inc. Two Harbors Investment Corp. Retail—9.8% BJ's Restaurants, Inc.* Buffalo Wild Wings, Inc.* Cash America International, Inc. Chico's FAS, Inc. Del Frisco's Restaurant Group, Inc.* Domino's Pizza, Inc. Genesco, Inc.* The Pantry, Inc.* Vitamin Shoppe, Inc.* Semiconductors—2.7% Cavium, Inc.* Teradyne, Inc.* Veeco Instruments, Inc.* Software—7.7% ANSYS, Inc.* Concur Technologies, Inc.* MedAssets, Inc.* Medidata Solutions, Inc.* PTC, Inc.* Qlik Technologies, Inc.* The Ultimate Software Group, Inc.* Telecommunications—2.4% EZchip Semiconductor Ltd.* IPG Photonics Corp. NICE Systems Ltd., Sponsored ADR* Transportation—1.6% Atlas Air Worldwide Holdings, Inc.* Landstar System, Inc. Total common stocks (cost $2,411,263,387) Total investment portfolio (cost $2,411,263,387) 99.2% Other assets in excess of liabilities 0.8% Net assets 100.0% * Non-income producing security ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical 21.9% Consumer, cyclical 19.3% Industrial 18.6% Technology 14.3% Energy 7.7% Financial 7.1% Communications 5.9% Basic materials 4.4% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2013 EAGLE SMALL CAPSTOCK FUND Common stocks—77.5% Shares Value Aerospace/defense—1.7% Esterline Technologies Corp.* HEICO Corp. Apparel—3.5% Iconix Brand Group, Inc.* Steven Madden Ltd.* Wolverine World Wide, Inc. Auto parts & equipment—1.0% Dana Holding Corp. Banks—3.6% City National Corp. East West Bancorp, Inc. First Midwest Bancorp, Inc. Prosperity Bancshares, Inc. SVB Financial Group* Biotechnology—1.4% Bio-Rad Laboratories, Inc., Class A* Myriad Genetics, Inc.* Chemicals—2.9% Balchem Corp. NewMarket Corp. 28 Rockwood Holdings, Inc. Sensient Technologies Corp. Commercial services—3.8% Healthcare Services Group, Inc. HMS Holdings Corp.* Monro Muffler Brake, Inc. Morningstar, Inc. Ritchie Bros Auctioneers, Inc. Computers—3.0% j2 Global, Inc. Jack Henry & Associates, Inc. MICROS Systems, Inc.* Diversified financial services—2.9% Evercore Partners, Inc., Class A Portfolio Recovery Associates, Inc.* Stifel Financial Corp.* Electric—0.8% ALLETE, Inc. Electronics—1.3% II-VI, Inc.* Rofin-Sinar Technologies, Inc.* Entertainment—0.9% Penn National Gaming, Inc.* Food—2.7% Flowers Foods, Inc. The Hain Celestial Group Inc.* TreeHouse Foods, Inc.* Hand/machine tools—0.7% Regal-Beloit Corp. Healthcare products—6.6% Align Technology, Inc.* Cyberonics, Inc.* Haemonetics Corp.* Integra LifeSciences Holdings Corp.* Luminex Corp.* Masimo Corp. Sirona Dental Systems, Inc.* Techne Corp. Volcano Corp.* West Pharmaceutical Services, Inc. Healthcare services—0.6% ICON Plc, Sponsored ADR * Housewares—0.5% The Toro Co. Insurance—3.2% Endurance Specialty Holdings Ltd. HCC Insurance Holdings, Inc. ProAssurance Corp. Internet—1.0% Constant Contact, Inc.* Sourcefire, Inc.* Iron/steel—0.9% Steel Dynamics, Inc. Machinery-diversified—2.4% Gardner Denver, Inc. IDEX Corp. The Middleby Corp.* Miscellaneous manufacturer—2.5% Actuant Corp., Class A AptarGroup, Inc. CLARCOR, Inc. Oil & gas—1.3% Carrizo Oil & Gas, Inc.* Energy XXI Bermuda Ltd. Oil & gas services—3.8% Dril-Quip, Inc.* Helix Energy Solutions Group, Inc.* Key Energy Services, Inc.* Lufkin Industries, Inc. Superior Energy Services, Inc.* Pharmaceuticals—0.8% Akorn, Inc.* Real estate investment trusts (REITs)—2.1% BioMed Realty Trust, Inc. Corporate Office Properties Trust Home Properties, Inc. Retail—7.0% Ascena Retail Group, Inc.* Buffalo Wild Wings, Inc.* Casey's General Stores, Inc. Copart, Inc.* Express, Inc.* MSC Industrial Direct Co., Inc., Class A 98 Texas Roadhouse, Inc. The Men's Wearhouse, Inc. Vitamin Shoppe, Inc.* Semiconductors—3.0% Hittite Microwave Corp.* Power Integrations, Inc. Semtech Corp.* Software—3.8% CommVault Systems, Inc.* Open Text Corp.* Progress Software Corp.* Qlik Technologies, Inc.* Telecommunications—4.9% Acme Packet, Inc.* NeuStar, Inc., Class A* NICE Systems Ltd., Sponsored ADR* Plantronics, Inc. Transportation—2.9% Genesee & Wyoming, Inc., Class A* Heartland Express, Inc. Hub Group, Inc., Class A* Landstar System, Inc. Total common stocks (cost $1,363,025) Total investment portfolio (cost $1,363,025) 77.5%** Other assets in excess of liabilities 22.5% Net assets 100.0% * Non-income producing security ** As of close of business on January 31, 2013, the total investment portfolio represented 93.2% of the net assets of the Eagle Small Cap Stock Fund,In accordance with GAAP, additional subscription activity processed as-of January 31, 2013 was included in the net assets causing the total investment portfolio to drop to 77.5% of net assets.By the time this as-of capital activity settled, on February 5, 2013, the total investment portfolio represented 84.8% of net assets. ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical 15.9% Consumer, cyclical 12.9% Financial 11.8% Industrial 11.5% Technology 9.8% Communications 5.9% Energy 5.1% Basic materials 3.8% Utilities 0.8% |The accompanying notes are an integral part of the Investment Portfolios. Investment Portfolios (UNAUDITED) | 01.31.2013 EAGLE SMALLER COMPANY FUND Common stocks—94.2% Shares Value Aerospace/defense—2.1% HEICO Corp., Class A Orbital Sciences Corp.* Apparel—1.0% Carter's, Inc.* Banks—6.2% Cardinal Financial Corp. First Financial Bancorp Fulton Financial Corp. Oriental Financial Group, Inc. PrivateBancorp, Inc. Signature Bank* Sterling Financial Corp. Texas Capital Bancshares, Inc.* Biotechnology—2.5% Charles River Laboratories International, Inc.* Cubist Pharmaceuticals, Inc.* Chemicals—2.3% Albemarle Corp. Kraton Performance Polymers, Inc.* Coal—0.6% Alpha Natural Resources, Inc.* Arch Coal, Inc. Commercial services—8.8% Chemed Corp. Cross Country Healthcare, Inc.* Euronet Worldwide, Inc.* FTI Consulting, Inc.* Gartner, Inc.* Matthews International Corp., Class A On Assignment, Inc.* Parexel International Corp.* Computers—3.0% Electronics for Imaging, Inc.* NCR Corp.* Distribution/wholesale—0.9% Ingram Micro, Inc., Class A* Diversified financial services—4.9% AerCap Holdings N.V.* Cohen & Steers, Inc. Investment Technology Group, Inc.* MarketAxess Holdings, Inc. Nationstar Mortgage Holdings, Inc.* The NASDAQ OMX Group, Inc. Electric—2.1% ALLETE, Inc. Electrical components & equipment—1.3% Belden, Inc. Electronics—1.4% FLIR Systems, Inc. Rogers Corp.* Engineering & construction—3.1% Dycom Industries, Inc.* URS Corp. Food—0.6% Hillshire Brands Co. Gas—1.6% AGL Resources, Inc. Healthcare products—1.6% Merit Medical Systems, Inc.* Healthcare services—2.8% AmSurg Corp.* MEDNAX, Inc.* Household products/wares—1.9% Jarden Corp.* Prestige Brands Holdings, Inc.* Insurance—4.4% Allied World Assurance Co. Holdings AG American Equity Investment Life Holding Co. Assured Guaranty Ltd. Platinum Underwriters Holdings Ltd. Tower Group, Inc. Internet—3.5% 1-800-Flowers.com, Inc., Class A* Dealertrack Technologies, Inc.* Equinix, Inc.* Machinery-diversified—2.6% AGCO Corp.* Altra Holdings, Inc. IDEX Corp. Media—0.7% John Wiley & Sons, Inc., Class A Metal fabricate/hardware—0.4% Kaydon Corp. Mining—1.4% AuRico Gold, Inc.* IAMGOLD Corp. Miscellaneous manufacturer—3.5% AptarGroup, Inc. Barnes Group, Inc. Harsco Corp. Oil & gas—2.9% Comstock Resources, Inc.* Range Resources Corp. Rosetta Resources, Inc.* Oil & gas services—3.9% Dresser-Rand Group, Inc.* Oceaneering International, Inc. Packaging & containers—0.5% Silgan Holdings, Inc. Pharmaceuticals—1.1% Herbalife Ltd. Real estate investment trusts (REITs)—2.5% BioMed Realty Trust, Inc. Campus Crest Communities, Inc. Government Properties Income Trust Select Income REIT Retail—3.8% AFC Enterprises, Inc.* Nu Skin Enterprises, Inc., Class A RadioShack Corp. Stage Stores, Inc. Savings & loans—3.8% BankUnited, Inc. Beneficial Mutual Bancorp, Inc.* Berkshire Hills Bancorp, Inc. People's United Financial, Inc. Semiconductors—1.9% Emulex Corp.* Intersil Corp., Class A Rovi Corp.* Software—5.2% ACI Worldwide, Inc.* Aspen Technology, Inc.* Avid Technology, Inc.* Bottomline Technologies de, Inc.* Digital River, Inc.* Telecommunications—2.5% Cbeyond, Inc.* DigitalGlobe, Inc.* NeuStar, Inc., Class A* Neutral Tandem, Inc. Transportation—0.9% Genesee & Wyoming, Inc., Class A* Total common stocks (cost $52,296,282) Holding companies—1.0% Holding companies - diversified—1.0% National Bank Holdings Corp., Class A Total Holding companies (cost $939,057) Investment companies—0.5% Solar Capital Ltd. Total investment companies (cost $437,084) Total investment portfolio (cost $53,672,423) 95.7% Other assets in excess of liabilities 4.3% Net assets 100.0% * Non-income producing security Sector allocation Sector Percent of net assets Financial 22.3% Consumer, non-cyclical 19.3% Industrial 15.8% Technology 10.1% Energy 7.4% Communications 6.7% Consumer, cyclical 5.7% Utilities 3.7% Basic materials 3.7% Diversified 1.0% |The accompanying notes are an integral part of the Investment Portfolios. Notes to Investment Portfolios (UNAUDITED) | 01.31.2013 NOTE 1 | Organization and investment objective | The Eagle Series Trust (the “Trust”) is organized as a separate Massachusetts business trust. The Trust offers shares in the following series (each a “Fund” and collectively the “Funds”) and are advised by Eagle Asset Management, Inc. (“Eagle” or “Manager”). Each Fund is registered under the Investment Company Act of 1940, as amended, as diversified, open-end management investment companies. The Eagle Family of Funds consists of the Eagle Capital Appreciation Fund, Eagle Growth & Income Fund and the Eagle Series Trust (each a “Trust” and collectively the “Trusts”). Members of the Boards of Trustees (each a “Board” and collectively the “Boards”) for the Trusts may serve as Trustees for one or more of the Trusts. The Eagle Series Trust currently offers shares in seven series: ● The Eagle International Equity Fund (“International Equity Fund”) seeks capital appreciation principally through investment in a portfolio of international equity securities, ● The Eagle Investment Grade Bond Fund (“Investment Grade Bond Fund”) seeks current income and preservation of capital, ● The Eagle Mid Cap Growth Fund (“Mid Cap Growth Fund”) seeks long-term capital appreciation, ● The Eagle Mid Cap Stock Fund (“Mid Cap Stock Fund”) seeks long-term capital appreciation, ● The Eagle Small Cap Growth Fund (“Small Cap Growth Fund”) seeks long-term capital appreciation, and ● The Eagle Small Cap Stock Fund (“Small Cap Stock Fund”) seeks capital appreciation, and ● The Eagle Smaller Company Fund (“Smaller Company Fund”) (formerly known as the Eagle Small Cap Core Value Fund) seeks capital growth. Class offerings | Each Fund is authorized and currently offers Class A, Class C, Class I, Class R-3 and Class R-5 shares to qualified buyers. The Mid Cap Growth Fund, the Mid Cap Stock Fund, the Small Cap Growth Fund, the Small Cap Stock Fund and the Smaller Company Fund are authorized and currently offer Class R-6 shares to qualified buyers. ● For all Funds except the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 4.75%. For the Investment Grade Bond Fund, Class A shares are sold at a maximum front-end sales charge of 3.75%. Class A share investments greater than $1 million, which are not sold subject to a sales charge, may be subject to a contingent deferred sales charge (“CDSC”) of up to 1% of the lower of net asset value (“NAV”) or purchase price if redeemed within 18 months of purchase. ● Class C shares are sold subject to a CDSC of 1% of the lower of NAV or purchase price if redeemed within one year of purchase. ● Class I, Class R-3, Class R-5, and Class R-6 shares are each sold without a front-end sales charge or a CDSC to qualified buyers. The Eagle Series Trust also includes the Eagle Tax-Exempt Bond Fund which is not currently offered for sale. NOTE 2 | Significant accounting policies Use of estimates | The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates and those differences could be material. Valuation of securities | The price of each Fund’s shares is based on the NAV per share of each class of a Fund. The Funds determine the NAV of their shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. Eastern Time) (“NYSE Close”), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the published closing price of securities traded on that exchange after the NAV is calculated, the Manager is not required to recalculate the NAV. Generally, the Funds value portfolio securities for which market quotations are readily available at market value; however, a Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as: ● The quotation may be stale; ● The quotation may be unreliable because the security is not actively traded; ● Trading on the security halted before the close of the trading market; ● Security is newly issued; ● Issuer-specific events occurred after the security halted trading; or ● Because of the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer-specific events may cause the last market quotation to be unreliable. Such events may include: ● A merger or insolvency; ● Events which affect a geographical area or an industry segment, such as political events or natural disasters; or ● Market events, such as a significant movement in the U.S. markets. Both the latest transaction prices and adjustments are furnished by independent pricing services subject to supervision by the Board. The Funds value all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using Pricing and Valuation Procedures (“Procedures”) approved by the Board. A Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is the amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Pursuant to the Procedures, the Board has delegated the day-to-day responsibility for applying and administering the Procedures to a valuation committee comprised of certain officers of the Trusts and other employees of the Manager (“Valuation Committee”). The composition of this Valuation Committee may change from time to time. The Valuation Committee follows fair valuation guidelines as set forth in the Procedures to make fair value determinations on all securities and assets for which market quotations are unavailable or unreliable. For portfolio securities fair valued by the Valuation Committee, Eagle checks fair value prices by comparing the fair value of the security with values that are available from other sources (if any). Eagle compares the fair value of the security to the next-day opening price or next actual sale price, when applicable. Eagle documents and reports to the Valuation Committee such comparisons when they are made. The Valuation Committee reports such comparisons to the Board at their regularly scheduled meetings. The Board retains the responsibility for periodic review and consideration of the appropriateness of any fair value pricing methodology established or implemented for a Fund. Fair value pricing methods, Procedures and pricing services can change from time to time as approved by the Board, and may occur as a result of lookback testing results or changes in industry best practices. There can be no assurance, however, that a fair value price used by a Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day, as fair valuation determinations may involve subjective judgments made by the Valuation Committee. Fair value pricing may deter shareholders from trading the Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Specific types of securities are valued as follows: ● Domestic exchange-traded equity securities | Market quotations are generally available and reliable for domestic exchange-traded equity securities. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Foreign equity securities | If market quotations are available and reliable for foreign exchange-traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the NYSE Close, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Fund’s NAV calculation. The Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer-specific event has occurred that Eagle determines, in its judgment, is likely to have affected the closing price of a foreign security, the Fund will price the security at fair value. Eagle also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the NYSE close. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Securities primarily traded on foreign markets may trade on days that are not business days of the Fund. Because the NAV of a Fund’s shares is determined only on business days of the Fund, the value of the portfolio securities of a Fund that invests in foreign securities may change on days when shareholders would not be able to purchase or redeem shares of the Fund. ● Fixed income securities | Government bonds, corporate bonds, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Short-term securities | The amortized cost method of security valuation is used by the Funds (as set forth in Rule 2a-7 under the Investment Company Act of 1940, as amended) for short-term investments (investments that have a maturity date of 60 days or less). The amortized cost of an instrument is determined by valuing it at cost as of the time of purchase and thereafter accreting/ amortizing any purchase discount/premium at a constant rate until maturity. Amortized cost approximates fair value. ● Futures and options| Futures and options are valued on the basis of market quotations, if available. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. At January 31, 2013, none of the Funds held any futures or options. ● Investment Companies| Investments in other investment companies are valued at their reported NAV. In addition, investments in exchange traded funds are valued on the basis of market quotations, if available. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. Fair value measurements| Each Fund utilizes a three-level hierarchy of inputs to establish a classification of fair value measurements. The three levels are defined below: Level 1—Valuations based on quoted prices for identical securities in active markets; Level 2—Valuations based on inputs other than quoted prices that are observable, either directly or indirectly, including inputs in markets that are not considered active; and Level 3—Valuations based on inputs that are unobservable and significant to the fair value measurement, and may include the Valuation Committee’s own assumptions on determining fair value of investments. Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and/or level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Valuation Committee, along with any other relevant factors in the calculation of an investment’s fair value. A Fund uses prices and inputs that are current as of the valuation date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models may rely on one or more significant unobservable inputs and/or significant assumptions by the Valuation Committee. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. During the period ended January 31, 2013, none of the Funds held any investments that were deemed to be Level 3. The following is a summary of the inputs used to value each Fund’s investments as of January 31, 2013. Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Total International Equity Fund Foreign common stocks Advertising $
